DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I, claims 1-8 in the reply filed on 01/05/2021 is acknowledged. 
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species and subspecies, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/05/2021.
The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  However, it is noted that Applicant did not distinctly and specifically point out any reason why it should be no undue burden on the Examiner to consider all claims in the single application; therefore, this mere allegation of no undue burden is not found persuasive.  Furthermore, Group I and Group II are distinct apparatus without overlap in scope and also classified in different CPC classes; therefore searching the divergent subject matters of Group I and Group II will involve different fields of search, which therefore impose serious burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL. 
Claims 1-8 are being treated on the merits.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lower-back direction on one side on which the transfer channel is formed as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Objections 
Claims 1 and 5 are objected to because of the following informalities:
In claim 1, bottom line 1, "the a body of the knitting needle" appears to read "a body of the knitting needle";
In claim 5, lines 3-4, "an U-like transfer channel" appears to be "a U-like transfer channel".
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-8 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "wherein, each transfer element is configured to grip at least partially an outer surface of the hook of each knitting needle".  However, the original disclosure appears to describe wherein each transfer element is configured to cover at least partially an outer surface of the hook of each knitting needle instead.  By definition according to the Merriam-Webster dictionary, the term "grip" means "to seize or hold firmly". The writing disclosure fails to set forth by what configuration the at least partially an outer surface of the hook will be gripped by the transfer element.  There is a lack of written description for this limitation.  A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 1.
Claims 2-8 each depend from rejected claim 1 and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "for transferring stitches from needles of knitting machine and sewing", which renders the claim indefinite. The claim body has defined the mechanism as a knitting machine with a plurality of stripping elements and a transfer apparatus; and the claim body does not set forth any structural feature related to "sewing".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.   For examination purposes, the limitation has been construed to be "for transferring stitches from needles of knitting machine for sewing".
Claim 1 recites the limitation "a plurality of stripping elements convey a stitch in each of the knitting needles to a sewing station, the stripping elements move toward and away from the knitting needles and move the stitches along a needle axis by touching the stitch in each of the knitting needles", which renders the claim indefinite.  The claim has been set forth as an apparatus claim; however, the limitation appears to claim a process by positively reciting the verbs "convey" and "move".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  It is suggested to use a linking term such as "configured to", "adapted to", "capable of" or "suitable for" in the limitation.
.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "an U-like transfer channel", which renders the claim indefinite. The term "U-like" is not defined by the claim, the specification does not provide a standard for ascertaining the structural feature, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, a U-like shape has been construed to be any shape having two parallel lateral sides connected at a bottom side.
Claim 7 recites the limitation "the first bevel portion and the second bevel portion are inclined to face a lower-back direction on one side on which the transfer channel is formed", which renders the claim indefinite.  First, the term "a lower-back direction" is not defined in the claim.  Second, what does "on one side on which the transfer channel is formed" mean?  The claim language is not sufficiently clear to ascertain which direction is a lower-back direction on one side on which the transfer channel is formed.  The specification does not provide a standard for ascertaining this feature, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, examiner has interpreted the limitation as "the first bevel portion and the second bevel portion are inclined" until further clarified by the applicant.
Claim 8 recites the limitation "the drive end".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 each depend from rejected claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inli (US 8,443,633 B1) in view of Frullini (US 2006/0144095 A1).
Regarding claim 1, Inli discloses a mechanism for transferring stitches from needles of knitting machine for sewing (a circular knitting machine 5 capable of transferring stitches 41 from needles 3 for sewing; figs. 1-2; col. 4, ll. 31-36; col. 5, ll. 12-19; claim 3) comprising: 
a knitting machine (knitting machine 5; figs. 1-2; col. 4, ll. 31-36; col. 5, ll. 12-19) having a plurality of knitting needles (needles 3; figs. 1-2; col. 4, ll. 31-36; col. 5, ll. 12-19), each knitting needle has a hook (hook 3b; figs. 1-2; col. 5, ll. 12-19) and a tongue (latch 3a; figs. 1-2; col. 5, ll. 12-19) which moves toward and away from the hook by rotation (see figs. 1-2; col. 5, ll. 12-19); 
a plurality of stripping elements (strip members 2; fig. 2; col. 5, ll. 20-23) configured to convey a stitch in each of the knitting needles to a sewing station (col. 5, ll. 20-23; col. 6, ll. 60-63; claim 3), the stripping elements move toward and away from the knitting needles (movable axially upward and downward and radially toward and away from the needle; fig. 2; col. 5, ll. 36-38; claim 3) and move the stitches along a needle axis by touching the stitch in each of the knitting needles (pushing stitch 41 toward or away from the hook when moving upward or downward along a needle axis; fig. 2; col. 5, ll. 36-38, 52-55); and 
a transfer apparatus (combination of transfer members 1 of the knitting machine; fig. 2; col. 5, ll. 20-23) including a plurality of transfer elements (transfer members 1; fig. 2; col. 5, ll. 20-23), which move toward and away from the hook of the knitting needles (movable axially upward and downward and radially toward and away from the hook 3b of the needle; fig. 2; col. 
wherein, each transfer element (transfer member 1; fig. 34) is configured to cover at least partially an outer surface of the hook (hook 3b; fig. 34; col. 6, ll. 29-48) of each knitting needle, and the transfer end (front tip 1f; fig. 34) of each transfer element is configured to remain between a body (at least a portion of latch 3a; see fig. 34) of the knitting needle and the corresponding hook when the tongue (latch 3a; fig. 34) is closed for transferring the stitch (stitch 41; see fig. 34; col. 6, ll. 29-48).
Inli does not explicitly disclose wherein each transfer element is configured to grip at least partially an outer surface of the hook of each knitting needle.  However, Frullini teaches a mechanism for transferring stitches from needles of knitting machine (a circular knitting machine comprising devices for transferring stitches from knitting needles for stitching; figs. 23, 28; para. 0074) comprising a plurality of transfer elements (removal member 25 or 26 comprising a stem 250; fig. 23; para. 0074), wherein each transfer element is configured to grip at least partially an outer surface of a hook of each knitting needle (via distal end 251 and cavity 252; see annotated fig. 70; para. 0074), and a transfer end (distal end 251; figs. 60, 67; para. 0074) of each transfer element is configured to remain between a body (top portion of latch 251; figs. 68, 70) of the knitting needle and the corresponding hook (see fig. 68 and annotated fig. 70) when a tongue (latch 201; figs. 68-70; paras. 0068, 0074) is closed for transferring a stitch (figs. 68-70; para. 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the mechanism as disclosed by Inli, by replacing front tip 1f with a lower portion of stem 250 comprising the distal end 251 and cavity 252 as taught by Frullini, in order to provide a stitch transfer apparatus which is both simple and reliable transfer even after a prolonged service life (Frullini, para. 0006).
Regarding claim 2, Inli and Frullini, in combination, disclose the mechanism according to claim 1, but Inli does not disclose wherein a bottom portion of each transfer element is formed in a curve shape, which is configured to cover mainly a region at a top surface and an outer front surface of each corresponding hook.  However, Frullini teaches wherein a bottom portion of each transfer element is formed in a curve shape (cavity 252 having a curve shape to allow a good covering of the hook; figs. 68-70; para, 0074), which is configured to cover mainly a region at a top surface and an outer front surface of each corresponding hook (see annotated fig. 70 and figs. 68-69; para. 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the transfer elements of Inli modified by Frullini meet the above claimed requirement of the instant application.
Regarding claim 3, Inli and Frullini, in combination, disclose the mechanism according to claim 1, but Inli does not disclose wherein the transfer end of each transfer element is positioned in front of the hook, so as to partially cover an end portion of the hook from an outer side, so that the transfer end of the transfer element is held at a location lower than an open end of the corresponding hook when the transfer element approaches the hook for transferring the stitch.  However, Frullini teaches wherein the transfer end (distal end 251; figs. 60, 67; para. 0074) of each transfer element is positioned in front of a hook (see fig. 68), so as to partially cover an end portion of the hook from an outer side (see fig. 68), so that the transfer end of the transfer element is held at a location lower than an open end of the corresponding hook when the transfer element approaches the hook for transferring the stitch (cavity 252, which is above distal end 251, is configured to engage with the needle hook when the transfer element approaches the hook for transferring the stitch; therefore distal end 251 is held at a location lower than an open end of the hook; see figs. 68-70; para. 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, 
Regarding claim 4, Inli and Frullini, in combination, disclose the mechanism according to claim 3, but Inli does not disclose wherein the transfer end of each transfer element includes a curved form portion toward the body of the knitting needle.  However, Frullini teaches wherein the transfer end of each transfer element includes a curved form portion (distal end 251 is curved; see figs. 60, 67; para. 0074) toward a body of the knitting needle (see figs. 60, 68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the transfer elements of Inli modified by Frullini meet the above claimed requirement of the instant application.
Regarding claim 5, Inli and Frullini, in combination, disclose the mechanism according to claim 4, and Inli further discloses wherein the transfer element comprises a plate body (shank portion 111; fig. 2; col. 5, ll. 36-44) and a transfer lower bottom body (lower portion of region 112; see annotated fig. 2; col. 5, ll. 36-44) which slightly protrudes from a bottom portion of the plate body (fig. 2; col. 5, ll. 36-44). 
By modification of Inli with Frullini, the transfer element will have a transfer lower bottom body comprising a lower portion of stem 250 comprising the distal end 251 and cavity 252.  Frullini teaches wherein a U-like transfer channel (cavity 252 having a U-like shape to engage the needle hook; figs. 60, 70) formed on the transfer lower bottom body (the lower portion of stem 250 comprising the distal end 251 and cavity 252).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that, when the transfer lower bottom body of Inli is replaced with the lower portion of stem 250 comprising the distal end 251 and cavity 252 of Frullini, the modified transfer elements of Inli meet the above claimed requirement. Furthermore, a change in form or shape is generally 
Regarding claim 6, Inli and Frullini, in combination, disclose the mechanism according to claim 5.  By modification of Inli with Frullini, the transfer element will have a transfer lower bottom body comprising a lower portion of stem 250 comprising the distal end 251 and cavity 252.  Frullini further teaches wherein the transfer lower bottom body (lower portion of stem 250 of removal member 25 or 26; figs. 60, 67; para. 0074) has the transfer channel (cavity 252; figs. 60, 67; para. 0074) which forms a first lateral plate, a second lateral plate, and a connection plate (cavity 252 formed by two lateral plates and a top connection plate; see figs. 60, 67, 70); the first lateral plate and the second lateral plate are arranged in parallel and spaced with each other (see figs. 60, 67, 70); two lateral sides of the connection plate are connected with the first lateral plate and the second lateral plate, respectively (see figs. 60, 67, 70).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the transfer elements of Inli modified by Frullini meets the above claimed requirement.
Regarding claim 7, Inli and Frullini, in combination, disclose the mechanism according to claim 5.  By modification of Inli with Frullini, the transfer element will have a transfer lower bottom body comprising a lower portion of stem 250 comprising the distal end 251 and cavity 252.  Frullini further teaches wherein the first lateral plate (the left lateral plate; figs. 60, 67) has a first bevel portion (on a bottom portion of the left lateral plate; see figs. 60, 67) on one end away from a plate body (an upper plate body marked as 253 in fig. 60); the second lateral plate (the right lateral plate; figs. 60, 67) has a second bevel portion (on a bottom portion of the right lateral plate; see figs. 60, 67) formed corresponding to the first bevel portion (see figs. 60, 67); the first bevel portion and the second bevel portion are inclined to face a lower-back direction on one side on which the transfer channel is formed, respectively (see figs. 60, 67); the first bevel 
Regarding claim 8, Inli and Frullini, in combination, disclose the mechanism according to claim 7, and Inli further discloses wherein the plate body has a drive end (an end with protruding tail 1d to enable the forward-backward movement of the transfer member 1; figs. 2, 43; col. 5, ll. 55-60), a body portion (shank portion 111; figs. 2, 43; col. 5, ll. 55-60), and an extension part (upper portion of region 112; see annotated fig. 2; col. 5, ll. 38-44); the drive end extends upward from a rear end of the body portion (see figs. 2, 43), and the extension part extends downward from a front end of the body portion away from the drive end (see figs. 2, 43); a bottom end of the extension part is connected with the transfer lower bottom body (see annotated fig. 2); a shoulder portion is formed on a junction between the extension part and the transfer lower bottom body (see annotated fig. 2), and the shoulder portion is on one side of the connection plate (the shoulder portion is on a top side of the connection plate; see fig. 31 and annotated fig. 2).
Inli does not explicitly disclose wherein a curve recess is formed on one lateral side of the drive end away from the body portion; a third bevel portion is formed on an outer side of the extension part; and a fourth bevel portion is formed on an inner side of the extension part.  However, the original disclosure does not set forth any criticality for make the above configuration.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configurations based on the specific location of the transfer element to make the transfer element compatible with other structural parts of the knitting machine.  In addition, the configuration of recess and bevel portions can further save the material cost by making the 

    PNG
    media_image1.png
    921
    1287
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 8,443,633 B1


    PNG
    media_image2.png
    892
    572
    media_image2.png
    Greyscale

Annotated Fig. 70 from US 2006/0144095 A1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Frullini (US 2004/0211226 A1) and Frullini (US 6,155,081 A) also teaches features such as transfer element engaging a top surface of a needle hook. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/							/DANNY WORRELL/Examiner, Art Unit 3732						Primary Examiner, Art Unit 3732